Citation Nr: 0430615	
Decision Date: 11/18/04    Archive Date: 11/29/04

DOCKET NO.  98-11 449	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for residuals of a 
ruptured Achilles tendon of the left leg.

2.  Entitlement to service connection for degenerative joint 
disease of the hips.

3.  Entitlement to service connection for degenerative joint 
disease of the lumbosacral spine.

4.  Entitlement to service connection for residuals of a left 
ankle injury.

5.  Entitlement to service connection for residuals of a left 
knee injury. 

6.  Entitlement to a higher initial rating for post-traumatic 
stress disorder (PTSD), evaluated as 50 percent disabling 
from January 13, 1999 to May 28, 2001, and 70 percent 
disabling thereafter.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

K. Parakkal, Senior Counsel


INTRODUCTION

The veteran served on active duty from November 1965 to 
November 1967.  Thereafter, he served in the Army Reserve.  
He had a period of verified active duty in the Army Reserve 
from June 7, to June 23, 1990. 

This matter arises from an August 1997 Board of Veterans' 
Appeals (Board) decision that denied the veteran's claims of 
service connection for residuals of a ruptured tendon of the 
left leg, degenerative joint disease of the hips and 
lumbosacral spine, and residuals of injuries to the left 
ankle and left knee.  This matter also arises from an August 
2000 RO decision that granted service connection for PTSD and 
assigned an initial rating of 50 percent as of January 13, 
1999.  By an August 2002 RO decision, the veteran's rating 
for PTSD was increased from 50 to 70 percent as of June 1, 
2001.  In April 2003, the RO granted the veteran an earlier 
effective date of May 29, 2001, for his 70 percent rating for 
PTSD.

In a July 2003 statement, the veteran indicated that his 
service-connected PTSD had caused heart problems, including 
coronary artery disease.  The Board construes this as a claim 
of secondary service connection for a heart disability and 
refers this matter to the RO for appropriate action. 

In an undated statement from an unknown source, it was noted 
that the veteran's PTSD was causing gastrointestinal 
difficulties; it is unclear whether the veteran is now 
claiming secondary service connection for a gastrointestinal 
disability.  Appropriate action should be taken to clarify 
this matter. 

In October 2003, the veteran was notified that his attorney, 
R. Edward Bates, was no longer authorized to represent him 
before VA.  As shown on the cover page of this decision, the 
veteran then appointed the Disabled American Veterans as his 
representative.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

It is noted that the veteran has not yet been afforded 
adequate VA examinations to determine the nature and etiology 
of his claimed residuals of a ruptured Achilles tendon of the 
left leg, degenerative joint disease of the hips and 
lumbosacral spine, and residuals of injuries of the left 
ankle and knee.  In addition, the current severity of his 
PTSD is unclear.  As such, on remand appropriate action 
should be taken.  In addition, outstanding, relevant medical 
records should be obtained. 

In a letter dated in August 2003, and in earlier letters VA 
physicians have reported that the veteran was being treated 
for PTSD at a VA medical center and at a Vet Center.  It does 
not appear that the Vet Center records are of record.  It 
also does not appear that the claims folder contains the 
records of recent treatment at the VA medical center.

As the record does not contain sufficient medical evidence to 
decide the claim, further evidentiary development is needed.  
Therefore, under the duty to assist, 38 C.F.R. § 3.159(c)(4), 
this matter is REMANDED for the following action:  

1.  Ask the veteran to identify all VA 
and non-VA health care providers that 
have treated him for claimed residuals of 
a ruptured Achilles tendon of the left 
leg, degenerative joint disease of the 
hips and lumbosacral spine, residuals of 
injuries to the left ankle and left knee, 
and PTSD since service.  Obtain records 
from each health care provider the 
veteran identifies, which are not of 
record.  In particular, attempts should 
be made to obtain all records, not 
already obtained, that were identified by 
the veteran in his July 2003 VA Form 21-
4142, and records from the VA Medical 
Center in Miami, Florida and at the Vet 
Center in Miami, Florida. 

2.  The RO should schedule the veteran 
for an orthopedic examination.  The 
veteran's claims file should be provided 
to the examiner for review.  The examiner 
should note the nature and etiology of 
any:  residuals of a ruptured Achilles 
tendon of the left leg; degenerative 
joint disease of the hips and lumbosacral 
spine; and residuals of injuries to the 
left knee and left ankle.  The examiner 
should provide opinions in response to 
the following questions: 1)  Does the 
veteran have any:  residuals of a 
ruptured Achilles tendon of the left leg 
(if so, identify and describe such); 
degenerative joint disease of the hips 
and lumbosacral spine; and/or residuals 
of injuries to the left knee and left 
ankle (if so, identify and describe 
such)?  2)  For any disability 
identified, is it at least as likely as 
not (50 percent probability or more) that 
such disability is attributable to a 
disease or injury in service?
 
3.  The RO should schedule the veteran 
for a psychiatric examination to 
determine the current severity of his 
service-connected PTSD.  The examiner 
should also provide a Global Assessment 
of Function score, attributable, if 
possible, solely to PTSD.  For the period 
prior to May 29, 2001, the examiner 
should express an opinion, if possible, 
as to whether the PTSD caused 
deficiencies in the following areas: 
work, school, family relations, judgment, 
thinking, and mood.  The examiner should 
also express an opinion as to whether 
there have been any periods since January 
13, 1999, when PTSD caused total 
occupational and social impairment.  The 
examiner should review the claims folder, 
and note such review in the examination 
report.

4.  The AMC or RO should review the 
veteran's claims on the basis of all the 
evidence of record.  If the action taken 
remains adverse to the veteran in any 
way, he should be furnished an 
appropriate supplemental statement of the 
case.  Thereafter, the case should be 
returned to the Board.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).

